DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response and amendments received May 11, 2022 are acknowledged.

Claims 1-4 have been canceled.
Claim 5 has been amended.
Claim 13 has been added.
Claims 5-13 are pending in the instant application.
Claims 6-12 stand withdrawn from consideration as being drawn to a nonelected invention. See 37 CFR 1.142(b) and MPEP § 821.03, for reasons of record set forth in the restriction requirement mailed November 10, 2021.

Claims 5 and 13 are under examination in the instant office action.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection of claims 1-5 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been withdrawn in view of applicant’s claim amendment received November 10, 2021 which adequately address the issues raised in the prior office action.


Claims 5 and 13 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 6-12, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on November 10, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Claims 5-13 are allowable.
Applicant has claimed novel genera of antibodies that bind the PIVKA-II antigen which are defined by the CDR sequences which are present and give rise to the recited functional properties.  The CDR sequences recited in claim 5 are those obtained from antibody lead clones named 13H7, 7A10, 9A6, and 4E8 (see particularly examples 2 and 3 and Table 3).  PIVKA-II is a form of prothrombin that occurs because of improper carboxylation to -carboxy glutamic acid of residues in the GLA domain of prothrombin due to problems with vitamin K.  The incomplete/improper carboxylation leads to reduced/absent coagulation activity based upon the number and location of aberrant carboxylation reactions (see for example page 2 of the instant specification as well as Ulrich et al., of record), with the art teachings that PIVKA-II can be serologically distinguished from normal prothrombin and that such detection can be of diagnostic importance in disease settings including hepatocellular carcinoma (Bae et al., see entire document, of record as well as WO 2012/018476 from the 5/5/22 IDS).  Many antibodies are known in the prior art that distinguish PIVKA-II from prothrombin, but due to heterogeneity in the carboxylation reactions such antibodies bind some, but not all forms of PIVKA-II (see particularly pages 2 and 3 of the instant specification) and the instant specification discloses that applicant made the antibody lead clones 13H7, 7A10, 9A6, and 4E8 in an attempt to make antibodies that would be able to bind all PIVKA-II structures.  The 13H7, 7A10, 9A6, and 4E8 antibodies are not disclosed in the prior art, and their biological sequences are not obvious variants of pre-existing anti-PIVKA-II antibodies which were known in the art.  Given the working examples of the instant specification concerning diagnostic assays, as well as the fact that anti-PIVKA-II antibodies were already known in the prior art to be useful for hepatocellular carcinoma detection as discussed above, artisans would reasonably be able to make and use the full breadth of applicant’s novel antibody reagents as presently claimed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Michael Szperka
Primary Examiner
Art Unit 1644



/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644